Where exception is taken to the refusal to grant an injunction, and the case is brought to this court, and no order is taken setting it for trial, it will be dismissed when the heel of the docket is reached. (R.)Injunction. Practice in the Supreme Court. Before the Supreme Court. July Term, 1874.This case was called when the heel of the entire docket was reached, it remaining open. Counsel for defendants moved to dismiss the writ of error because the exception was to the refusal of the chancellor lo grant an injunction, and no order bad been taken setting the case at any particular point on the docket for trial. The motion was sustained and the principle embraced in the above head-note enunciated.